Citation Nr: 0821371	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-26 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for mood disorder with 
panic disorder associated with sleep apnea syndrome, with 
daytime hypersomnolence, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for sleep apnea 
syndrome, with daytime hypersomnolence, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1984 to September 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The occupational and social impairment from the veteran's 
mood disorder with panic disorder more nearly approximates 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
various symptoms, to include sleep impairment, depression, 
and anxiety.

2.  The veteran requires use of a breathing assistance device 
every night for his sleep apnea syndrome but the disability 
is not productive of chronic respiratory failure and cor 
pulmonale.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
mood disorder with panic disorder (claimed as depression and 
anxiety) associated with sleep apnea syndrome, with daytime 
hypersomnolence have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Codes 9400-
9435 (2007).

2.  The criteria for a rating in excess of 50 percent for 
sleep apnea syndrome, with daytime hypersomnolence have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.97, Diagnostic Code 6847 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2005 letter, issued prior to the 
decision on appeal, and in a December 2006 letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of any further evidence that pertains to 
the claims.  Those notice letters advised the veteran that 
the evidence needed to show that his disabilities were worse 
in severity including evidence addressing the impact of his 
conditions on employment and the severity and duration of his 
symptoms.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The December 2006 letter also advised the veteran of 
the type of evidence needed to establish a disability rating, 
including evidence addressing the impact of his conditions on 
employment and the severity and duration of his symptoms, as 
well as the evidence needed to establish an effective date.  
The pertinent rating criteria for his disabilities were 
provided in the June 2006 statement of the case.  The claims 
were last readjudicated in November 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service treatment records, VA examination 
reports, and lay statements.  The veteran was scheduled for 
additional VA mental and respiratory examinations in 
September 2006, but he canceled the appointments and 
maintained that his treatment records spoke for themselves.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical release 
forms, as well as lay statements and his own statements 
describing the impact his disabilities had on his 
functioning.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2007).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) most recently held in Hart v. Mansfield, 21 
Vet. App. 505 (2007) that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate in evaluating the veteran's service-connected 
psychiatric and apnea disabilities. 

	1.	Mood Disorder with Panic Disorder

In a November 2004 rating decision, the RO granted service 
connection for mood disorder with panic disorder (claimed as 
depression and anxiety) and assigned a 30 percent disability 
rating under Diagnostic Codes 9400-9435, effective October 1, 
2004, the day following the veteran's discharge from service.  
The veteran's claim for an increased rating was received in 
September 2005.   

Under 38 C.F.R. § 4.130, Diagnostic Codes 9400 and 9435, a 30 
percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9400, 
9435 (2007).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9400, 
9435 (2007).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Codes 9400, 9435 
(2007).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

The September 2004 psychological evaluation from Dr. D.L. 
shows the veteran denied any history of psychiatric 
admissions to a hospital.  He complained of depression, 
memory lapses, and anxiety.  He denied a history of suicidal 
ideations or violence.  He addressed his personal needs and 
functioned independently with respect to his personal habits 
and hygiene.  He had no limitations regarding daily routines 
like shopping, housework, participation in social and 
cultural events, and travel.  He had no relationship with his 
parents or sister.  He had been married to his second wife 
for 10 years.  He had an excellent relationship with his 
child from his first wife.  

On mental examination, Dr. D.L. observed that the veteran had 
appropriate grooming and hygiene.  He was friendly and 
cooperative.  His eye contact was comfortable.  His 
psychomotor activity was unremarkable.  His stream of 
conversation was of appropriate volume, tone, and rate, and 
he spoke in a clear, articulate manner.  His thinking seemed 
logical and well organized.  His thought content reflected 
concerns for his health and ability to secure employment.  
His subjective feelings reflected no harmful intent regarding 
him or others.  There was no evidence of hallucinations, 
delusions, or a formal thought disorder.  Unusual perceptual 
and emotional experiences were denied.  Obsessive/compulsive 
behaviors were not evident and were not acknowledged.  He had 
full orientation to time, place, and person.  Memory 
functions as well as concentration and attention seemed 
adequate.  His affect was appropriate.  His sleep was 
described as terrible.  His insight and judgment regarding 
his well-being, safety, and mental status seemed appropriate.  
On Axis I, Dr. D.L. provided diagnoses of dysthymic disorder, 
post-traumatic stress disorder, and anxiety disorder, not 
otherwise specified.  On Axis II, Dr. D.L. provided a 
diagnosis of personality disorder not otherwise specified.  
Dr. D.L. assigned a GAF score of 67.  

VA treatment records dated from January 2005 to November 2007 
are of record.  In February 2005, the veteran complained of 
anxiety and depression, and the mental status examination 
revealed his mood was anxious.  The examiner assigned a GAF 
score of 51.  In March 2005, the veteran reported that his 
last job did not work out and that he was looking for 
employment at Home Depot.  The veteran appeared anxious and 
tremulous.  In April 2005, the veteran reported that he was 
working part time at Home Depot.  The examiner observed that 
the veteran's anxiety had improved.  In May 2005, the veteran 
reported that he quit working at Home Depot because he worked 
harder than his co-workers, and he resented it.  His anxiety 
had increased, and he could not tolerate it.  Dr. D.B. 
commented that it appeared characterological and 
interpersonal roles were playing a significant role in the 
veteran's troubles.  Also in May 2005, Dr. P.L. reported that 
the veteran appeared to have a hyper-reactive sympathetic 
nervous system.  Dr. P.L. noted that the veteran reported a 
wide variety of physical problems that were related to high 
levels of cortisol.  The veteran's affect was anxious and 
depressed.  Dr. P.L. noted that the veteran's symptoms were 
moderate to severe.  In June 2005, the veteran complained 
that he was unable to maintain any type of job thus far, 
primarily due to his drowsiness and difficulty focusing.  The 
veteran's affect was anxious and depressed.  Dr. P.L. noted 
that the veteran's symptoms were severe.  In July 2005, the 
veteran reported that he felt less anxious due to a 
combination of medications prescribed.  He also reported that 
he was to start a new temp job.  Dr. P.L. maintained that the 
veteran's symptoms were moderate.  On September 9, 2005, the 
veteran reported that he was doing poorly again.  He had 
become overwhelmed and his anxiety had returned full force.  
It was noted that the veteran's affect was anxious and his 
symptoms were severe.  

The September 28, 2005 VA examination report shows the 
examiner reviewed the claims file.  The veteran complained 
that he did not sleep well, and that he was more irritable.  
He reported that he had experienced daily panic attacks since 
his military discharge, and he had not been able to hold a 
job for very long since his discharge.  He continued to work 
for a temp agency.  He recalled that he quit one job because 
he had heard complaints that concerned his processing speed 
and accuracy.  He maintained that he had a good relationship 
with his wife and daughter.  He claimed that since his 
discharge, he did not socialize much due to a lack of energy, 
although he reported that he enjoyed gardening, dining out, 
going to the movies, and seeing shows in the casinos.  He was 
involved with the association, Veterans of Foreign Wars 
(VFW).  

On mental evaluation, the examiner observed that the veteran 
was awake, alert, and oriented times three.  He maintained 
appropriate eye contact, and communicated effectively.  His 
mood was cheerful.  There were no indications of 
hallucinations or delusions.  He denied homicidal or suicidal 
thoughts or plans.  He did experience road rage from time to 
time.  His short-term and long-term memories were intact.  He 
had some obsessions but no compulsions.  He managed his basic 
activities of daily living well.  His subjective sense of his 
mood was that of depression and anxiety.  He slept eight 
hours a night with the help of a CPAP [continuous positive 
airway pressure] machine.  He claimed he had nightmares every 
night about driving long distances and being fatigued.  On 
Axis I, the examiner noted that the veteran had a panic 
disorder without agoraphobia, and that he had difficulty 
adjusting to civilian life and the lack of a military 
structure.  On Axis II, the examiner provided a diagnosis of 
rule out personality disorder.  The examiner indicated that 
the veteran had not been able to manage his employment 
settings well.  The veteran was in a position of 
responsibility in service and now found it difficult to serve 
in positions that were below his potential.  The examiner 
assigned a GAF score of 55.  

A September 28, 2005 VA social survey shows the examiner 
reviewed the claims file.  The veteran reported that he had 
had no contact with his parents or sister for the last three 
years.  He described his current marriage as good.  On mental 
evaluation, the examiner observed that the veteran's eye 
contact was direct, he was relaxed, and his affect was 
congruent.  The veteran described that his mood was "okay."  
He denied feelings of hopelessness, depression, 
worthlessness, or guilt.  His responses were clear and 
coherent.  He denied hallucinations, suicidal ideation, or 
dissociation. There were logical connections between his 
thoughts.  He was alert and oriented in all three spheres.  
His short-term memory was better than long-term memory.  His 
judgment and insight were intact for safety and self-care.  
The examiner maintained that the veteran basically had no 
trauma symptoms.  The examiner indicated that the veteran's 
mood for the most part was happy, and if anything, he 
probably had a fair degree of anxiety, but in the areas of 
re-experiencing avoidance and arousal, there were basically 
no symptoms.  It was noted that the veteran and his wife had 
built a new home and that they spend a great deal of time 
fixing it up and landscaping.  The examiner indicated that 
the veteran seemed to have a fairly active social life.  On 
Axis I, the examiner provided a diagnosis of generalized 
anxiety disorder and assigned a GAF score of 60.  No 
diagnosis was provided on Axis II.  

VA treatment records show that in October 2005, the veteran 
reported that he was using "self-statements" to cope with 
his symptoms, which helped to calm things down.  He was 
getting along better with wife.  It was noted that he still 
had major issues with "traumatic dreaming" and the hidden 
belief that he must remain alert at night in case of any 
emergency.  The veteran's affect was anxious and his symptoms 
were moderate according to Dr. P.L.  In November 2005, the 
veteran reported that he was doing much better and very happy 
as he secured a permanent job.  His affect was anxious, and 
Dr. P.L. noted that the veteran's symptoms were moderate.  In 
January 2006, the veteran reported that his major issue was 
poor sleep and a drowsy period.  His road rage was under 
control.  His symptoms were moderate to severe according to 
Dr. P.L.  In February 2006, his symptoms were noted as 
moderate to severe.  In March 2006, the veteran's complaints 
included that he had a type A personality.  His priority was 
work.  He had no energy for doing things with his wife on the 
weekends or after work.  

In May 2006, the veteran reported that his sleep apnea was 
evaluated and he was told that his equipment and medications 
were working properly and that his problem was psychological 
in nature.  The veteran indicated that he was bike riding, 
reading, and spending time with his wife.  It was discussed 
that it was possible that the veteran was dealing with his 
frustrations at work through his sleep apnea problem (i.e., 
problems with co-workers, no office of his own, and 
uncertainness of his position in the company as well as 
concern with how much power he had and how much he could 
push, and the possibility of losing his job).  In June 2006, 
the veteran reported that he wrote a letter to the family 
members who owned the business where he worked to complain 
about the conditions.  He also related that someone "gave 
him the finger," so he pulled his car over to the side and 
ran down the hill with the hope of confronting that guy.  He 
maintained that at home he did not want to do anything.  On 
August 4, 2006, the veteran reported that he thought his 
sleep disorder was getting worse and that he had never been 
so tired in his life.  At work he had engaged in an episode 
in which he found himself "ranting and raving" and he could 
not stop and had probably alienated three people.  His 
daughter got married and had a daughter but he was not 
excited about it and had been avoiding her phone calls as 
well as calls from friends.  He had stopped going out 
anywhere and did not want to be around people.  

In an August 2, 2006 letter, the veteran's wife reported on 
her observations of the veteran.  She maintained that the 
veteran was anxious in the morning, and when he came home 
from work, he was extremely tired, depressed, and moody, and 
he would make angry comments.  She related that she had to 
drive him to his VA appointments, and that she had taken over 
management of their finances.  She noted that the veteran had 
problems with his memory and he had nightmares every night.  
She claimed their personal relationship had become strained.  
The veteran had lost interest in doing anything by himself or 
with her.  He no longer enjoyed going to the movies, dining 
out, attending shows, bike riding, or going on long walks; he 
hated to be out in public, and he got annoyed with people all 
the time.  She further claimed that the veteran did not 
shower, brush his hair or teeth, or even change his clothes 
over the entire weekend.  She related that the veteran showed 
no emotion when special events occurred in their lives, and 
he stopped attending family events with her.  He avoided 
neighbors that he used to hang out with at one time.  He no 
longer socialized with the VFW.  She indicated that she was 
afraid that he would get into trouble given his recent 
outbursts of anger.  She claimed that she would call the 
veteran on his way home from work to make sure that he stayed 
alert, during which time she could hear him yelling and 
cursing at other drivers or pedestrians because they were in 
his way.  She concluded that the veteran had "hit an all 
time low," and she indicated that the veteran "begs for the 
Lord to take him" and that he did not care if he died.   

In an August 7, 2006 letter, the veteran's employer discussed 
his observations of how the veteran's symptoms currently 
affected his job performance.  The employer noted that the 
veteran had worked for him since October 2005 in food safety 
and quality assurance.  The employer reported that the 
veteran seemed more tense and anxious than when he was first 
employed.  By each afternoon, he seemed overwhelmingly tired 
and depressed.  The employer refrained from asking the 
veteran to work on assignments during the night shift because 
of his increased sleepiness at work; he relied on others to 
accomplish the veteran's assignments.  The employer noted 
that the veteran had recently become sarcastic at the staff 
meetings, and that he had alienated himself from four office 
employees with whom he previously enjoyed a friendship.  The 
employer also related that he had noticed that the veteran 
had developed difficulties in understanding his directions 
and recalling information that he recently acquired; he 
required notes.  The employer maintained that for things he 
needed done immediately, he had to make provisions for the 
veteran to be in a closed environment so he could concentrate 
and produce the work.  

In an August 7, 2006 statement, the veteran maintained that 
his disability had worsened and that he was entitled to a 70 
percent evaluation.  He complained of sleep disturbances, 
excessive daytime sleepiness every day, fatigue, a constant 
state of anxiety and depression, difficulty adjusting to 
civilian life, road rage, daily panic attacks, nightmares, 
memory deficits, and difficulty concentrating.  He maintained 
that he did not care if he died.  He noted that he could not 
remember or accomplish difficult tasks assigned him and his 
judgment calls were usually the opposite of what his bosses 
expected.  He reported that he had poor motivation, he was 
moody, and he had difficulty in making and keeping effective 
work and social relationships.  He maintained that he had 
begun to have difficulties at his current job because of an 
increase in tiredness daily, and his temper with his 
colleagues.  He reported that his home life was bleak as 
well.  He was irritable and his temper would erupt.  He 
maintained that he did not care about what was going on with 
his family or in the world.  He noted that he had nightmares 
that were physical prompting his wife to sleep in another 
room.  He contended that his disability had had "marked 
interference" with past employment.  He believed his 
impairment was "an exceptional case." 

In an August 24, 2006 letter, the veteran was advised that he 
was scheduled for a VA examination in connection with his 
claim.  He was advised that failure to attend his examination 
and/or canceling his examination without informing VA would 
result in a rating of his claim based on evidence already 
submitted for consideration.  

VA treatment records show that in September 2006, the veteran 
reported that he had packed his belongings ready to quit his 
job but his co-workers talked him out of leaving.  R.M. noted 
that cognitively, the veteran knew that he was having a 
problem adjusting to civilian life.  It was noted it had been 
pointed out to the veteran his tendency to see things in 
absolutes, either/or, and negative/positive, and he had no 
tolerance.  In November 2006, the veteran reported that he 
continued to work full time and that he liked his job.  In 
June 2007, the veteran reported that he found that people 
resented him.  He noted that his wife's son has cancer, and 
"they have to stay around all the time."  In July 2007, the 
veteran reported that he was concerned with several recent 
events in which he lost his temper.  Dr. D.B. indicated that 
there appeared to be definite psychological triggers present.  
Also in July 2007, the veteran related that he became very 
angry with local teens who were throwing rocks.  He felt that 
he wanted to "run them down" in his car and was ready to 
act on it.   K.O. observed that the veteran was quite 
fatigued and had difficulty remaining attentive, and he 
appeared depressed and anxious.  

In September 2007, the veteran reported that he had problems 
with his temper at work.  He was impatient with others.  He 
would drive himself, but resented doing so and then resented 
others who did not necessarily work at his same level.  Dr. 
D.B. noted that there was a strong psychological component to 
the veteran's issues.  Also in September 2007, the veteran 
reported that some of his co-workers were engaged in affairs 
and other unprofessional behavior that had begun to affect 
his own job satisfaction.  He thought about resigning.  The 
veteran also described challenges he had with his wife's son 
whom he felt "take[s] advantage of her."  In October 2007, 
the veteran  described that things were better at work since 
he spoke with his boss and had detached himself from "the 
chaos" that was happening on the job.  He indicated that he 
and his wife had been spending more time together and 
enjoying their time more.  K.O. observed that the veteran was 
engaged and his mood was calmer and happier.  The veteran 
also stated that his sleep had improved recently and he did 
not evidence sleepiness that he had had in the past.  He was 
also less depressed.  In November 2007, the veteran reported 
that he had had some problems at work, and he stated he felt 
really agitated.  

As noted above, the veteran declined to undergo another VA 
examination.  Consequently, the claim shall be rated based on 
the evidence of record.  The evidence of record does not show 
that the veteran's mood disorder with panic disorder more 
nearly approximates the criteria associated with evaluations 
in excess of 30 percent.  
  
The veteran primarily complains of sleep disturbances, 
daytime hypersomnolence, fatigue, anxiety, depression, 
nightmares, anger, road rage, panic attacks, memory deficits, 
and difficulty handling work and family relationships.  The 
September 2004 psychological evaluation report notes the 
veteran's complaints and shows that Dr. D.L. assigned an 
overall GAF score of 67, which is reflective of mild 
impairment and commensurate with a 10 percent evaluation.  
The September 2005 VA mental examination report, however, 
shows that the examiner assigned an overall GAF score of 55, 
which was assigned at the prior VA mental examination 
conducted in September 2004 and considered in the prior 
rating action on the veteran's original claim.  A GAF score 
of 55 is reflective of more moderate impairment and more 
commensurate with a 30 percent evaluation, hence the 
currently assigned rating for the veteran's disability.  
Service connection was established for his disability in 
recognition that the veteran's service connected sleep apnea 
syndrome and daytime hypersomnolence not only caused physical 
impairment but also caused mental impairment.  At the 
September 2004 exam, the veteran confirmed that he was able 
to address his personal needs and function independently.  
His thought content reflected, in part, concerns for his 
ability to secure employment.  At the September 2005 VA exam, 
the veteran revealed that he worked for a temp agency but he 
complained that he was not able to hold a job.  During this 
period, VA treatment records document the veteran's 
complaints concerning his ability to secure and sustain 
employment with treating physicians variably describing him 
as displaying moderate or severe symptoms on any given 
therapy session.  The assigned 30 percent disability rating 
contemplates that the veteran's depression and anxiety from 
his sleep apnea and hypersomnolence cause such occasional 
decrease in work efficiency as well as such intermittent 
periods of inability to perform occupational tasks.  The 
veteran became gainfully employed in a permanent position in 
October 2005, and he was reported as being very happy about 
that accomplishment and his symptoms were described as 
moderate at that time.  

Thereafter, a significant amount of pertinent VA treatment 
records were added to the record since the September 2005 VA 
examination.  Statements from the veteran, his wife, and his 
employer prompted VA to find that it was necessary to afford 
the veteran another VA examination.  The veteran did not 
undergo the examination so evidence expected from this 
examination that might have been material to the outcome of 
this claim could not be considered.  There is no VA 
examination report that reconciles the various findings noted 
in the additional VA treatment records, which tend to show 
that the veteran has some occupational and social impairment 
related to nonservice related disorders and stressors, 
separate from any depression and anxiety he has due to his 
apnea.  As noted in Part 2 below, in December 2005, the 
veteran's treating physician indicated that the veteran's 
obstructive sleep apnea was under control and that his 
violent nightmares and current persistent daytime 
hypersomnolence were probably due to REM Behavior Disorder 
with sleep deprivation-a disorder for which service 
connection has not been established.  There is no competent 
evidence of record that links this disorder to the veteran's 
sleep apnea.   

The veteran's current VA treatment records also tend to show 
what earlier records allude to-that is that some of the 
veteran's occupational and social impairment may be due to a 
personality disorder, which is not considered a disorder 
subject to service connection.  See 38 C.F.R. § 3.303 (2007).  
Initially, the September 2004 psychological evaluation noted 
that the veteran had a personality disorder while the 
September 2005 VA examiner noted that a personality disorder 
needed to be ruled out.  The May 2005 VA treatment record 
notes that the veteran quit his job because he felt he worked 
harder than his co-workers which coincided with an increase 
in his anxiety.  Dr. D.B. noted that it appeared 
characterological and interpersonal roles were playing a 
significant role in the veteran's problems.  A February 2006 
record showed the veteran described himself as a Type A 
personality which has a medical definition but the behavior 
of a Type A personality is generally known in layman terms.  
The current VA treatment records document his reports on 
conflicts he has with his co-workers.  In March 2006, the 
veteran reported that his priority was his work.  In May 
2006, it was noted that it was possible the veteran was 
dealing with his frustrations at work through his sleep apnea 
problem.  In September 2006, it was noted that the veteran 
needed to work on not seeing things in absolutes.  In 
September 2007, it was noted that the veteran had problems 
with his temper at work because of impatience of others as he 
did not believe others worked at the same level as him.  The 
September and October 2007 treatment records show the veteran 
coping with the reportedly unprofessional behavior of his co-
workers.  Thus, the level of occupational impairment the 
veteran actually experiences due to his depression and 
anxiety over his apnea as distinguished from any personality 
disorder or nonservice related stressors is not clear.      

Finally, the VA treatment records also show the veteran 
trying to manage his anger.  He has road rage and outbursts 
of anger.  It is not at all clear if there is a relationship 
between this symptom and his depression and anxiety from his 
apnea and neither the veteran nor the Board can assume that 
because his anger co-exists with his depression and anxiety 
that they are related.  Again, this is precisely the sort of 
medical question a VA examination could have sorted out but 
the veteran declined to undergo one.  

The veteran contends that he meets the criteria associated 
with a 70 percent evaluation, but as discussed, the record 
tends to show that a significant amount of the veteran's 
occupational and social impairment is due to nonservice 
connected disorders and nonservice related factors.  For 
these reasons, the Board finds that the veteran is not 
entitled to a rating in excess of 30 percent for mood 
disorder with panic disorder (claimed as depression and 
anxiety) on the basis of the current evidence of record.

	2.	Sleep Apnea

In a November 2004 rating decision, the RO granted service 
connection for sleep apnea syndrome, with daytime 
hypersomnolence and assigned a 50 percent disability rating 
under Diagnostic Code 6847, effective October 1, 2004.  The 
veteran's claim for an increased rating was received in 
September 2005.   

Under Diagnostic Code 6847, sleep apnea syndromes 
(obstructive, central, mixed) are rated noncompensable when 
asymptomatic, but with documented sleep disorder breathing.  
A 30 percent rating is warranted when there is persistent 
day-time hypersomnolence.  A 50 percent is warranted if the 
veteran requires use of a breathing assistance device, and a 
100 percent rating is warranted if there is evidence of 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale [right heart failure]; or requires a 
tracheostomy.  See 38 C.F.R. § 4.97, Diagnostic Code 6847 
(2007).

The September 2005 VA respiratory examination report shows 
the examiner reviewed the claims file.  The examiner reported 
that the veteran's problems were obstructive sleep apnea with 
persistent daytime hypersomnolence.  The examiner reported 
that the veteran continued to require the use of CPAP.  He 
had not required hospitalization or surgery, and he had no 
respiratory failures.  The examiner noted that the veteran's 
persistent hypersomnolence was unexplained.  The veteran was 
referred for a neurology consult to rule out nocturnal 
seizure disorder as the etiology of daytime hypersomnolence.  
The neurology consultation report noted that the veteran's 
electroencephalogram (EEG) was normal.  The respiratory 
report further noted that there was no evidence of cor 
pulmonale.  The examiner provided a diagnosis of obstructive 
sleep apnea.  The examiner maintained that the disability did 
not have any significant effects on the veteran's general 
occupation, and there were no effects on the veteran's daily 
activities.  

A September 2005 report on pulmonary function testing noted a 
diagnosis of minimal obstructive airways disease-peripheral 
airway.   

VA treatment records show the veteran complained of violent 
nightmares and persistent daytime hypersomnolence.  In 
December 2005, Dr. P.B. noted an impression of probable REM 
Behavior Disorder with sleep deprivation, and obstructive 
sleep apnea under control.  An April 2006 record showed that 
the veteran continued to complain of violent nightmares.  
Probable REM Behavior Disorder was again noted.  A November 
2007 record showed the veteran reported that he used his CPAP 
"religiously."  

The veteran's disability requires use of a breathing 
assistance device every night.  The VA examination report and 
treatment records clearly show that his disability is not 
productive of chronic respiratory failure or cor pulmonale.  
For these reasons, the veteran is not entitled to a rating in 
excess of 50 percent for sleep apnea syndrome with daytime 
hypersomnolence.

	3.	Other Considerations

The Board has not assigned staged ratings as the factual 
findings do not show distinct time periods where the service-
connected psychiatric disorder and sleep apnea syndrome with 
daytime hypersomnolence exhibited symptoms that warranted 
different ratings.  See Hart, supra.

The Board has also considered whether the veteran's 
psychiatric disorder and sleep apnea syndrome with daytime 
hypersomnolence present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disabilities, in 
and of themselves, have not been shown to objectively 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

A rating in excess of 30 percent for mood disorder with panic 
disorder associated with sleep apnea syndrome is denied.

A rating in excess of 50 percent for sleep apnea syndrome, 
with daytime hypersomnolence is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


